Citation Nr: 1447975	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-26 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder (claimed as left eye vision loss).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder and excluding posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating (evaluation) for bilateral hearing loss, in excess of 10 percent for the period from January 7, 2011, and in excess of 20 percent from October 6, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1974 to August 1976.  

This appeal comes to the Board of Veterans' Appeals (Board) from August 2011, November 2011, and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2011 rating decision, in pertinent part, granted service connection for bilateral hearing loss, assigning a 10 percent initial disability rating, effective January 7, 2011, and denied service connection for bipolar disorder.  The November 2011 rating decision denied service connection for left eye vision loss.  The September 2012 rating decision assigned a 20 percent rating, effective October 6, 2011, for the bilateral hearing loss creating "staged ratings."  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In a September 1998 rating decision, the RO denied service connection for PTSD.  In January and October 2010 rating decisions, the RO declined to reopen service connection for PTSD on the basis that the evidence submitted was not new and material.  The Veteran did not initiate an appeal of the decisions or submit any new and material evidence within the applicable one-year periods.  See 38 C.F.R. § 3.156(b) (2014); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the decisions became final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Based on the above, the Board has recharacterized the appeal to encompass any acquired psychiatric disorder, excluding PTSD, to conform to Clemons.  

In August 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of service connection for an acquired psychiatric disorder and a higher initial disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left eye presbyopia is a refractive error of the eyes.

2.  The Veteran did not sustain any superimposed disease or injury of either eye in service.


CONCLUSION OF LAW

The criteria for service connection for left eye presbyopia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2014); VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was provided notice in September 2011, prior to the initial adjudication of the claim in November 2011. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, a copy of the August 2014 Board hearing transcript, and lay statements.

In disability compensation claims, VA's duty to assist includes providing a medical examination if the information and evidence of record does not contain sufficient competent evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).    

No medical opinion has been obtained with regard for the Veteran's claim for service connection for a left eye disorder; however, the Board finds that a VA examination is not necessary to decide the claim.  In this case, the Veteran has been diagnosed with presbyopia.  The available service treatment records are absent of any complaints, findings, or treatment for problems involving the left eye, that is, the evidence shows no in-service injury or disease of the eyes, including no superimposed disease or injury of either eye in service.  Additionally, the  post-service medical evidence shows that the onset of presbyopia manifested many years after service separation.  

Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the to the claimed left eye disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  There is sufficient medical evidence in this case to make a decision with regard to the issue of the claimed left eye disorder on appeal.  The treatment records and service treatment records associated with the claims file provide a complete picture of any treatment for left eye problems, which have been diagnosed as presbyopia.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA examination or opinion is warranted.

The Veteran testified at a hearing before the Board in August 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating any current disabilities back to the events that happened in service.  

As the Veteran presented evidence of symptoms of the current left eye disorder, testimony as to the onset of the reported symptoms, and there is no additional medical evidence reflecting on the etiology of the presbyopia, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.    

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection for a Left Eye Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with presbyopia.  See August 2009, December 2011 VA treatment records.  Presbyopia is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and impairment of vision due to . . . old age."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994). 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, VA regulations specifically prohibit service connection for refractive errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90.

The Veteran essentially contends that he had a "jungle infection" in the left eyelid and subsequent eye surgery during service in Germany in 1974 that caused his current left eye disorder.  See August 2014 Board hearing transcript; see also June 2009 written statement (Veteran stated he had a jungle rash that required surgery); October 2011 written statement.  At the August 2014 Board hearing, the Veteran reported symptoms including eye pain, blurred vision, double vision, loss of vision, eye strain due to reading, and hypersensitivity to light.  See also August 2014 substantive appeal.  The Veteran testified that he has continued to have left eye problems since service separation.    

In a November 2012 written statement, the Veteran's daughter reported that the Veteran had been suffering from left eye problems for her entire life.  In November 2012 written statements, the Veteran's friends stated that the Veteran reported suffering from "nerve damage" in his eye due to service, wears strong glasses to correct his vision, and that the left eye had never opened in the same way as the right.  In the August 2014 substantive appeal (VA Form 9), the Veteran contended that, due to his active duty left eye surgery, caused by chemical spray in the jungle, he lost vision for two months.  The Veteran contended that his service separation physical noted these eye issues.  See also January 2013 written statement.    

The Board finds that the Veteran has currently diagnosed left eye presbyopia.  See August 2009, December 2011 VA treatment records.  The Board further finds that the weight of the evidence is against a finding that the Veteran has any other current diagnosed left eye disabilities.  

Throughout the course of this appeal, the Veteran has contended that his left eye disorder has been manifested by symptoms of eye pain, blurred vision, double vision, loss of vision, eye strain due to reading, and hypersensitivity to light.  See August 2014 Board hearing transcript.  In an October 2011 written statement, the Veteran reported that his left eye is weaker with only 25 percent vision in that eye, difficulty focusing the eye, and left eye pain.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the lay evidence in this case reflects the above reported symptoms, including left eye pain, the medical evidence in this case does not reflect the above reported symptomatology or any underlying disability apart from presbyopia.  

An August 2009 VA treatment record notes that the Veteran reported left eye irritation for the previous three months with photophobia.  The VA treatment record notes diagnoses of presbyopia and a left eye corneal abrasion.  While August 2009 VA treatment records note a corneal abrasion of the left eye that was caused by a finger nail, a subsequent December 2011 VA treatment record notes that the corneal abrasion had healed nicely with no epithelial basement membrane dystrophy.  The December 2011 VA treatment record notes that the Veteran should return as necessary because recurrent erosion syndrome could potentially develop later.  The weight of the lay and medical evidence of record does not reflect diagnosed or identifiable underlying maladies or disabilities related to the left eye, except for the diagnosed presbyopia.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The weight of the evidence demonstrates that the Veteran does not have a current left eye corneal abrasion.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  

The evidence in this case does not demonstrate a left eye disability, other than presbyopia, at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  Rather, the evidence of record indicates that the August 2009 left eye corneal abrasion healed without residuals.  See December 2011 VA treatment records.  Based on the above, the Board finds that the weight of the evidence of record is against a finding of a current left eye disability apart from the diagnosed presbyopia.    

Next, the weight of the evidence is against a finding that the Veteran experienced an in-service injury or illness related to either eye.  A December 2011 VA treatment record notes that the Veteran reported a jungle infection in the left eyelid during service in 1974 that required surgery and healed after one month.  In a November 2012 written statement, the Veteran contended that he experienced nerve damage in his left eye following surgery during service in Germany.  See also October 2011 written statement.  At the August 2014 Board hearing, the Veteran testified that, during service in Germany, his eye was completely sealed shut due to a "jungle infection" and he could not see for approximately four months.  The Veteran testified that he underwent eye surgery in service and was put on light duty for one month.    

Service treatment records do not reflect any findings or complaints of eye disease, eye injury, or eye surgery.  The July 1976 service separation physical notes that the Veteran's eyes were clinically normal with 20/20 vision.  On an associated report of medical history in July 1976, the Veteran denied any eye trouble.  The Board finds that the Veteran's in-service history of symptoms (i.e., denying eye problems at the July 1976 service separation physical) is more contemporaneous to service, so is of more probative value, than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

With regard to the silence in the Veteran's service treatment records, in cases involving combat, VA is prohibited from drawing an inference from silence in the service treatment records.  VA's General Counsel has interpreted that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran "have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  VAOPGCPREC 12-99.  The determination of whether a veteran engaged in combat with the enemy necessarily must be made on a case-by-case basis, and that absence from a veteran's service records of any ordinary indicators of combat service may, in appropriate cases, support a reasonable inference that he did not engage in combat; such absence may properly be considered "negative evidence" even though it does not affirmatively show that he did not engage in combat.  Id.  Here, the weight of the evidence is against a finding that the Veteran engaged in combat, and the Veteran has not asserted that he suffered an eye injury during combat.  In light of these findings, the evidence does not demonstrate involvement or engagement in combat.  See VAOPGCPREC 12-99.   

In cases where this inference is not prohibited, i.e., non-combat scenarios, the Board may use silence in the service treatment records as contradictory evidence, if the service treatment records are complete in relevant part and the Board makes a finding that the injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

In this case, the service treatment records appear to be complete in relevant part.  Further, the Board finds that the alleged inability to see out of the left eye for four months, left eye surgery, and subsequent month-long light duty profile ordinarily would have been recorded had they occurred.  The service treatment records do not indicate that the Veteran reported symptoms of left eye pain or that the Veteran underwent a left eye surgery that resulted in a temporary profile.  Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the left eye.

The Board finds that the Veteran's left eye presbyopia is due to refractive error of the eyes and is not related to a superimposed disease or injury in service.  Presbyopia is "hyperopia and impairment of vision due to advancing years or to old age . . . causing the near point of distinct vision to be removed farther from the eye."  Dorland's Illustrated Medical Dictionary 1534 (31st ed. 2007).  VA regulations provide that refractive errors of the eyes are not diseases or injuries within in the meaning of the applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  For these reasons, the Board finds that the Veteran's left eye presbyopia is a refractive error; therefore, the Board finds that service connection is not warranted for left eye presbyopia, and the claim must be denied.  38 C.F.R. § 3.303(c) (refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.      
 

ORDER

Service connection for left eye presbyopia is denied.


REMAND

Service Connection for an Acquired Psychiatric Disorder

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A.	 § 5103A; 38 C.F.R. § 3.159(c).  At the August 2014 Board hearing, the Veteran testified that he received in-patient psychiatric treatment at the Los Angeles, California VA Medical Center (VAMC) for two weeks in 1977 as well as treatment at the Houston, Texas VAMC beginning in 1984.  In a November 2009 written statement, the Veteran claimed that he had been admitted for in-patient psychiatric treatment at the Los Angeles VAMC in 1977 or 1978.  These VA treatment records have not been associated with the claims file.    

Initial Ratings for Bilateral Hearing Loss

At the August 2014 Board hearing, the Veteran testified that his symptoms had worsened from what was reflected in the other evidence of record.  Review of the record indicates that the last VA audiological examination was conducted in August 2012.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).      

Accordingly, the issues of service connection for an acquired psychiatric disorder and a higher initial disability rating for bilateral hearing loss are REMANDED for the following action:

1.  The AOJ should obtain and associate with the record all outstanding VA treatment records pertaining to treatment for any acquired psychiatric disorders, including bipolar disorder, specifically: (1) in-patient treatment records from the Los Angeles VAMC dated in 1977 and 1978; and (2) treatment records from the Houston VAMC dated from 1984.  

2.  Then, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected bilateral hearing loss.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


